Citation Nr: 1524062	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied the Veteran's claim for entitlement to service connection for left ear hearing loss.  The Veteran requested reconsideration in November 2009, and in a January 2010 rating decision, the RO continued the denial of service connection.

A hearing was held in April 2012 before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing testimony has been associated with the claims file.  In a letter sent in April 2015, the appellant was offered the opportunity to present testimony at a new Board hearing before a different VLJ.  As the appellant did not respond within 30 days, this opportunity was deemed waived.

The Board remanded the case for additional development in June 2012.  That development was completed and the case has since been returned to the Board for appellate review.  

The Board notes that at the April 2012 Board hearing, for the first time, the issue on appeal was described, by the VLJ, as entitlement to service connection for bilateral hearing loss.  The issue was again listed as entitlement to service connection for bilateral hearing loss in the June 2012 Board Remand and in the January 2013 Supplemental Statement of the Case (SSOC).  The Veteran claimed entitlement to service connection for left ear hearing loss in May 2009.  The October 2009 and January 2010 rating decisions, the March 2010 Notice of Disagreement, the April 2010 Statement of the Case, and May 2010 Substantive Appeal all pertained to the issue of entitlement to service connection for left ear hearing loss.  The Board therefore finds that the VLJ at the April 2012 Board hearing simply misstated the issue on appeal, as opposed to intentionally modifying the issue to include the right ear, particularly given the fact that no evidence was presented specifically identifying right ear hearing loss, and the subsequent remand and SSOC carried along this mischaracterization.  The issue on appeal has therefore been characterized above as entitlement to service connection for left ear hearing loss.


FINDING OF FACT

The Veteran has not been shown to have current hearing loss to a degree that is considered to be a disability for VA service connection purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in May 2009, advised the Veteran what the evidence must show for service connection for left ear hearing loss, including the elements of entitlement to service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain, and further informed the Veteran of how an effective date and disability rating are determined.  Thus, the duty to notify has been satisfied with regard to this claim.  See Dingess/Hartman, 19 Vet. App. 473.

VA has also fulfilled its duty to assist the Veteran with respect to the claim on appeal.  VA treatment records and service treatment records have been associated with the claims file.  The Veteran was also provided with an opportunity to provide testimony at a hearing before the Board, and was given the option to present evidence at a second hearing before the VLJ who would eventually adjudicate his case, although he did not avail himself of the offer of a second hearing.  Finally, pursuant to the Board's June 2012 remand instructions, the Veteran was provided with VA audiological examination in October 2012.  The remand directed that the examiner should evaluate the extent of any hearing loss, and if a "hearing loss disability" was demonstrated, then provide an etiological opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2012 VA examiner reviewed the claims file and recorded the results of pure tone audiometry and Maryland CNC testing.  As the testing results did not demonstrate a "hearing loss disability," as will be further discussed below, an etiological opinion was unnecessary.  As the VA examination report provided sufficient information to adjudicate the claim, the Board finds it to be adequate.  Further, the examination provided is found to substantially comply with the Board's remand directive, and further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is among the "chronic diseases" enumerated under section 3.309(a). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for left ear hearing loss is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

Here, the competent evidence of record does not show that the Veteran has a left ear hearing loss disability in accordance with VA regulations.  The Veteran underwent VA audiological examination in October 2012.  Audiometric testing demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
20
15

Speech audiometry utilizing Maryland CNC standards revealed speech recognition ability of 98 percent in the left ear.

Thus, because the Veteran did not demonstrate an auditory threshold of 40 or more for any of the relevant frequencies, auditory thresholds of 26 or greater for at least 3 of the relevant frequencies, or speech audiometry of less than 94 percent for the left ear, hearing loss of a disabling level for VA service connection purposes has not been shown.

The Board acknowledges the Veteran's reports that he has difficulty understanding conversational speech, especially in noisy settings, and needs to turn up the volume on the television and his cell phone.  The Veteran is competent to report his subjectively experienced difficulties with hearing.  However, because hearing loss of a disabling level for VA service connection purposes is not a simple condition which can be diagnosed by a lay person, but instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of left ear hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board further recognizes that the Veteran's service treatment records include hearing conservation data, with one audiogram from November 1, 2000 documenting significantly decreased hearing acuity of the left ear at that time, with pure tone thresholds, in decibels, of between 55 and 75 decibels for levels of 500-6000 Hertz.  However, the next two audiograms, conducted on November 14 and November 16 of that year demonstrated levels that had returned to between 10 and 20 decibels for each of the levels, making it likely that the November 1, 2000 findings represented a temporary shift in hearing acuity.  The Board also notes that a December 2005 report of medical examination included an audiogram report documenting pure tone thresholds, of between 10 and 20 decibels at the 500-4000 Hertz level and 70 decibels at the 6000 Hertz level, and a notation of defect/diagnosis of hearing loss- chronic left.  Although this represents competent and persuasive evidence of an injury involving hearing loss during service, it does not speak to the presence of a hearing loss disability, defined in 38 C.F.R. § 3.385, during the appeal period as is necessary for a finding of entitlement to service connection.  

The Veteran's claim for entitlement to service connection for left ear hearing loss was received in May 2009, and the only competent evidence of record with regard to the presence of a left ear hearing loss disability during the appeal period does not demonstrate hearing loss of a disabling level for VA service connection purposes.  A preponderance of the evidence is therefore against the Veteran's claim.   

For the foregoing reasons, the Board finds that the claim for service connection for left ear  hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


